Citation Nr: 0607251	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  02-03 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative arthritis of the left knee, status post medial 
meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active service from November 1966 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran's claim was previously before the Board and 
remanded in April 2004.  As all directed evidentiary 
development has been completed, the veteran's claim is 
properly before the Board at this time.



FINDING OF FACT

The evidence of record demonstrates that the veteran's 
degenerative arthritis of the left knee, status post medial 
meniscectomy, is characterized by flexion limited to no more 
than 110 degrees, extension limited to no more than 5 
degrees, no indication that flare-ups caused flexion to be 
reduced to 15 degrees or extension to 20 degrees, and no 
objective evidence of subluxation or lateral instability.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
degenerative arthritis of the left knee, status post medial 
meniscectomy, are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.71a, Diagnostic 
Codes 5003, 5256-5263 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A November 2000 VA outpatient record shows the veteran was 
status post reconstructive surgery of the left knee in 1968, 
with continued knee pain.

In February 2001, the veteran underwent VA examination.  He 
used no crutches, braces, canes, or other assistive devices.  
Since service, the veteran reported intermittent symptoms 
that gradually increased with time.  He had pain along the 
medial aspect of the knee with intermittent swelling in his 
knee.  He had difficulty with prolonged standing, bending, 
stooping, or kneeling.  He was told that in the future, he 
would need a total knee replacement.

On examination, the veteran had a slightly antalgic gait on 
the left.  Range of motion of the knee revealed a lack of 5 
degrees of full extension.  He had flexion to 120 degrees.  
He had some valgus pseudo-laxity with tenderness to palpation 
along the medial joint line.  He had no obvious instability 
on anterior or posterior drawer, or anterior Lachman's.  He 
had swelling along the medial collateral ligament region.  He 
had a well-healed, curved incision along the medial aspect of 
the knee.  Crepitation was moderate, and he had mild 
effusion.  X-ray examination revealed medial compartment 
arthritis of a moderate to severe degree.  The impression was 
degenerative joint disease of the left knee, moderately to 
severely symptomatic.

A January 2002 private treatment record shows the veteran 
complained of left knee pain.  He was unable to bed his knees 
or squat.  He indicated that he never had the same ability to 
use his leg after his injury and surgery in service.  He said 
the leg pain was getting worse.  He had difficulty bending or 
squatting.  He also reported popping and grinding in the 
knee, as well as swelling with prolonged use.  Occasionally, 
he had some giving way.

On examination, the veteran had some mild effusion of the 
left knee.  He had limited range of motion, with flexion to 
110.  He had some terminal loss of extension.  He had 
crepitus throughout the knee range of motion.  The veteran 
had joint-line tenderness bilaterally.  McMurray's maneuver 
caused pain, but no true McMurray's test abnormality was 
noted.  Varus and valgus stress was negative.  Anterior 
posterior drawer was negative.  Lachman test was negative.  
X-rays revealed significant degenerative joint disease of the 
knee.

The assessment was that the veteran was status post injury to 
his knee, which left him with a significantly degenerative 
left knee with loss of motion and severe loss of joint space.  
As a result of his knee, his leg strength was weakened.  He 
was also left with some trochanteric bursitis.

In May 2004, the veteran underwent VA examination.  He 
complained of pain and swelling in the left knee.  He 
received no current treatment.  On examination, there was 
slight atrophy of the left thigh.  The range of motion was 
from 0 to 140 degrees of flexion.  The veteran had a slight 
limp.  There was marked crepitation of the patella with pain 
and tenderness of the facets.  The patella was also very 
loose and could be almost dislocated from the groove.  There 
was tenderness of the medial and lateral joint line.  The 
ligaments were stable.  The McMurray test was negative.

X-ray examination revealed mild degenerative joint disease 
bilaterally in the form of bony spur formation involving the 
tibia spines.  The diagnoses were postoperative 
reconstruction of the left knee and degenerative joint 
disease of the left knee.

In a June 2004 private treatment record, examination of the 
left knee showed mild swelling, three compartment crepitus, 
generalized tenderness, a long medial scar, and +2 medial 
laxity.  X-rays of the knees showed osteoarthritis, worse on 
the left.  He took anti-inflammatory medication daily.

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, this was not done.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

In a May 2004 letter, the RO informed the appellant of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  In 
addition, the appellant was advised, by virtue of a detailed 
March 2002 statement of the case (SOC) and June 2002 and 
April 2005 supplemental statements of the case (SSOCs) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claim.  We therefore believe that appropriate notice has been 
given in this case.  Further, the claims file reflects that 
the April 2005 SSOC contained the duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2005).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's left knee disability is rated 20 percent 
disabled under the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5003 (2005).  Under DC 5003, degenerative 
arthritis, established by X-ray findings, is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200, etc.).  Otherwise, when evaluation of limitation of 
motion results in a noncompensable evaluation, the veteran is 
rated under DC 5003, which provides for a maximum rating of 
20 percent.  Since the veteran is already rated 20 percent 
disabled for his left knee, DC 5003 does not provide a basis 
for an increase.

Normal range of motion of the leg is flexion to 140 degrees 
and extension to 0 degrees.  38 C.F.R. § 4.71a, Plate II 
(2005).

Under 38 C.F.R. § 4.71a, DC 5260, flexion of the leg warrants 
a 30 percent evaluation when limited to 15 degrees, a 20 
percent evaluation when limited to 30 degrees, a 10 percent 
evaluation when limited to 45 degrees, and a 0 percent 
evaluation when limited to 60 degrees.  The Board notes that 
none of the medical evidence associated with the claims file 
shows that the veteran's left leg flexion was ever limited to 
at least 15 degrees, to warrant an increase to a 30 percent 
disability rating.  Indeed, the medical evidence of record 
shows the veteran's flexion of the left leg has never been 
limited more than to 110 degrees.  Therefore, an increase to 
a 30 percent disability rating is not warranted under DC 
5260.

Under Diagnostic Code 5261, extension of the leg warrants a 
50 percent evaluation when limited to 45 degrees, a 40 
percent evaluation when limited to 30 degrees, a 30 percent 
evaluation when limited to 20 degrees, a 20 percent 
evaluation when limited to 15 degrees, a 10 percent 
evaluation when limited to 10 degrees, and a 0 percent 
evaluation when limited to 5 degrees.  A review of the 
medical evidence does not show that the veteran's extension 
was ever limited to 20 degrees, to warrant an increase to a 
30 percent disability rating for his left knee.  
Specifically, he was noted to have demonstrated range of 
motion that was 5 degrees shy of extension.  Since normal 
extension is 0 degrees, the Board interprets this information 
to show that the veteran's extension was to 5 degrees, which 
results in a noncompensable evaluation.  Furthermore, the 
veteran's private physician indicated he had some terminal 
loss of extension.  However, the physician did not provide a 
specific number, so this medical evidence is not probative 
for determining the proper disability rating for limited 
extension of the left leg.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2003) and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.

In this regard, the veteran certainly has complained of a 
history of left knee pain.  However, even considering the 
effects of pain on use and during flare-ups, and the other 
factors addressed in DeLuca v. Brown, supra, there is no 
objective evidence of more than characteristic pain on motion 
of the left knee.  See 38 C.F.R. §§ 4.40, 4.45.  While the 
veteran's February 2001 and May 2004 VA examination reports 
did not specifically address his loss of function due to 
pain, swelling, weakness, or excess fatigability during 
flare-ups, the Board finds that, as shown above, the 
veteran's demonstrated extension and flexion warrant 
noncompensable evaluations.  In order for the veteran's 
possible flare-ups to cause enough pain, swelling, weakness, 
or excess fatigability to warrant an increase to a 30 percent 
disability rating, the veteran's flexion would have to be 
limited an additional 95 degrees or his extension would have 
to be limited an additional 15 degrees.  None of the medical 
evidence suggests that this kind of limitation is 
represented, and the veteran has not indicated such.  
Therefore, the Board finds that the effects of pain 
reasonably shown to be due to the veteran's service-connected 
left knee disability are contemplated in the 20 percent 
rating assigned.  38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, 
supra.

In order to afford the veteran the highest possible 
disability evaluation, the Board has evaluated his disability 
under all potentially applicable diagnostic codes.  However, 
the veteran has never been diagnosed with ankylosis of his 
knee or malunion or nonunion of his tibia and fibula.  
Therefore, 38 C.F.R. § 4.71a, Diagnostic Codes 5256 and 5262 
are not for application.

Finally, 38 C.F.R. § 4.71a, DC 5257, provides disability 
evaluations for recurrent subluxation or lateral instability 
of the knee.  A 10 percent evaluation is warranted when 
slight, a 20 percent evaluation is warranted when moderate, 
and a 30 percent evaluation is warranted when severe.

Here, the Board notes that the VA General Counsel has 
determined that a claimant with service-connected arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, so long as the 
evaluation of knee dysfunction under both codes does not 
amount to prohibited pyramiding under 38 C.F.R. § 4.14.  See 
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); 
and VAOPGCPREC 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 
(1998).  See also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994), to the effect that a separate rating may be granted 
when "none of the symptomatology . . . is duplicative of or 
overlapping with the symptomatology" of other conditions, 
and where the "symptomatology is distinct and separate . . . 
."  (Emphasis by the Court.)

In precedent opinion VAOPGCPREC 23-97, supra, the General 
Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under DCs 
5010-5003 and 5257, but cautioned that any such separate 
rating must be based upon additional disabling 
symptomatology.  In determining whether additional disability 
exists, for purposes of a separate rating, the veteran must 
meet, at minimum, the criteria for a noncompensable rating 
under either of those codes, per VAOPGCPREC 9-98.

While an additional evaluation for instability is allowed 
when warranted, the Board finds that a review of the 
veteran's claims file shows no evidence that he demonstrates 
recurrent subluxation or lateral instability.  We note that 
the veteran did report in January 2002 some giving way of his 
left knee.  However, in February 2001, no obvious instability 
was found on examination, and no examiner or private 
physician has diagnosed instability or subluxation.  
Therefore, the Board finds that an additional separate 
disability rating for instability is not warranted.

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for an increased rating for 
the veteran's degenerative arthritis of the left knee, status 
post medial meniscectomy, the benefit-of-the-doubt doctrine 
is inapplicable, and an increased rating must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An evaluation in excess of 20 percent for degenerative 
arthritis of the left knee, status post medial meniscectomy, 
is denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


